TIEEE ATFOEZNEY                   GENERAL
                                OF      -XAS

                            Ausm~.T-R             78711


                                  October   17. 1975


The Honorable Bevington Reed                            Opinion No.    H-    722
Commissioner
Coordinating   Board                                    Re: Tuition rate for non-resident
Texas College and University System                     junior college students.
P. 0. Box 12788, Capitol Station
Austin,  Texas   78711

Dear    Dr.   Reed:

      You ask our opinion on whether a recent           amendment concerning foreign
student tuition has any effect on non-resident          student tuition at public junior
colleges.

      Prior to the amendment,    public junior colleges which desired state
appropriations   were required to charge minimum non-resident      tuition rates
in accordance   with a schedule “frozen” as of January 1, 1971.     Education Code
$ $ 54.051(j);  130. 003(b)(4). Acts 1961, 57th Leg.,   ch. 436, p. 999.

        The title to the amendment about which you inquire,           Acts   1975,   64th Leg.,
ch.    515, p. 1358, states in pertinent part:

                      An Act relating to the tuition fees institutions of higher
                      learning collect from students who are citizens of any
                      country other than the United States of America;     amend-
                      ing Subsections  (h), (i), and (p), Section 54.051 Texas
                      Education Code, as amended.       , . .

      The Act amends      subsection   (h) of Section    54.051   in pertinent     part as
follows:

                      (h) Tuition for students who are citizens of any country
                      other than the United States of America    is the same as
                      tuition required of other non-resident  students.   However,
                      the governing board of an institution of higher education
                      may set a lower fee for a foreign student, based on financial
                      need. . . . The lower fee in any case shall not be less than
                      $14 per semester   credit hour, and the total of such charges
                      shall not be less than $ 200 per semester    or 12 week summer




                                       ps 3092
     The Honorable   Bevington     Reed - page two         (H-722)




                        session,     and not less     than $100 per 6 week
                        summer      term.

          Your question is whether the amendment’s    requirement   that foreign
     student tuition be the same as non-resident student tuition, coupled with a
     minimum for lowered foreign student tuition, changes the prior minimum
     which public junior colleges could charge non-resident   students.

            Neither the title nor the terms of the amendment makes reference     to
     section 130. 003, nor is there any mention of a change in non-resident    tuition
     rates.    Implied repeals are not favored under Texas Law.     53 Tex. Jur. 2d
     Statutes § 102.   We do not believe the Legislature  intended by this amendment
     to alter the minimum tuition rates which a junior college may charge non-resident
     students under section 130. 003 of the Education Code.

           In our opinion, the amendment to section       54. 051 of the Education Code,
     contained in Acts 1975, 64th Leg.,      ch. 515, p. 1358 does not affect the min-
     imum non-resident     tuition rate for junior college students permitted under
     section 130. 003(b)(4).

                                       SUMMARY

                             An amendment establishing    foreign student ‘~
                        tuition rates does not affect the minimum tuition
                        rates a junior college may charge non-resident
                        students.




                                      v             Attorney   General   of Texas




=A
                                   irst Assistant




     C. ROBERT HEATH,        Chairman
     Opinion Committee

     jad:




                                             p.   3093